CLAIMS 1 AND 61-93 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Amendment and remarks filed December 30, 3031 have been received and entered into the application.  Accordingly, the application papers have been amended as directed.  
Double Patenting
Claims 1 and 61-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over (a) claims 1-30 of U.S. Patent No. 9,956,215 or (b) claims 1-30 of U.S. Patent No. 10,137,121, each of record, for the reasons of record as set forth in the previous Office action as applied to claims 1-30, which reasons are here incorporated by reference. 
Applicant has not presented any arguments/terminal disclaimer in order to overcome the present rejection.  Accordingly, for the above reasons, the claims are deemed properly rejected and none of the claims are currently in condition for allowance.
Applicant's amendment necessitated the new ground, (i.e., claim grouping), of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        January 20, 2022